Case 19-11278-JDW        Doc 16     Filed 05/28/19 Entered 05/28/19 10:22:36             Desc Main
                                    Document     Page 1 of 3


                 IN THE UNITED STATES BANKRUPTCY COURT FOR
                     THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE:                                                                 CHAPTER 13 CASE NO.:
JOYCE THOMASON                                                                19-11278-JDW

              OBJECTION TO CONFIRMATION OF FIRST AMENDED PLAN

       COMES NOW the Chapter 13 Trustee, Locke D. Barkley (the “Trustee”), by and through

counsel, after conducting the Section 341(a) Meeting of Creditors, reviewing the Petition,

Schedules, and Statement of Financial Affairs, and files this Objection to Confirmation of First

Amended Plan (the “Objection”), and in support thereof states as follows:

       1.      The Debtor commenced this proceeding by filing a Voluntary Petition on March

25, 2019 (the “Petition Date”). The Debtor filed a proposed First Amended Chapter 13 Plan (Dkt.

#14) (the “Plan”) on May 16, 2019.

       2.      The Debtor is below median income and the proposed term of the Plan is sixty (60)

months. The Plan does not provide for a distribution to nonpriority unsecured creditors.

       3.      The Debtor has failed to commence plan payments as required by 11 U.S.C. §

1326(a)(1).

       4.      The Plan fails to comply with 11 U.S.C. § 1325(a)(6) because the Plan is not

feasible. The Debtor has failed to fully fund the Plan and is $1,381.00 delinquent in plan payments

through May 2019. Plan payments continue to accrue at the rate of $1,381.00 monthly thereafter.

The failure by the Debtor to fund the Plan demonstrates that the Plan is not feasible and, therefore,

cannot be confirmed.

       5.      The Plan fails to comply with 11 U.S.C. § 1325(a)(1). Section 3.1(a) of the Plan

provides that the ongoing mortgage payments shall be paid beginning in July 2019 to Carrington




                                                 1
Case 19-11278-JDW        Doc 16     Filed 05/28/19 Entered 05/28/19 10:22:36            Desc Main
                                    Document     Page 2 of 3


Mortgage Services (“Carrington”). However, the Trustee does not have enough funds on hand to

make this disbursement to Carrington and the other creditors at confirmation due to the delay in

commencement of plan payments.

       6.      The Debtor should timely remit all plan payments due under the Plan prior to the

hearing or the case should be dismissed for failure to comply with the proposed Plan.

       7.      For the reasons set forth herein, the Trustee submits that Confirmation of the Plan

should be denied and the case dismissed.

       WHEREFORE, PREMISES CONSIDERED, the Trustee respectfully requests that upon

notice and hearing that this Court enter its order sustaining the Objection. The Trustee prays for

other such general and specific relief to which Trustee and this bankruptcy estate may be entitled.

       Dated: May 28, 2019.

                                      Respectfully submitted,

                                      LOCKE D. BARKLEY
                                      CHAPTER 13 TRUSTEE

                              BY:     /s/ Melanie T. Vardaman
                                      ATTORNEYS FOR TRUSTEE
                                      W. Jeffrey Collier (MSB 10645)
                                      Melanie T. Vardaman (MSB 100392)
                                      6360 I-55 North, Suite 140
                                      Jackson, Miss. 39211
                                      (601) 355-6661
                                      mvardaman@barkley13.com




                                                2
Case 19-11278-JDW        Doc 16     Filed 05/28/19 Entered 05/28/19 10:22:36             Desc Main
                                    Document     Page 3 of 3


                                 CERTIFICATE OF SERVICE

       I, the undersigned attorney for the Trustee, do hereby certify that I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, and I hereby certify that I either
mailed by United States Postal Service, first class, postage prepaid, or electronically notified
through the CM/ECF system, a copy of the above and foregoing to the Debtor, attorney for the
Debtor, the United States Trustee, and other parties in interest, if any, as identified below.

       Dated: May 28, 2019.

                                              /s/ Melanie T. Vardaman
                                              MELANIE T. VARDAMAN




                                                 3
